      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 1 of 22




1

2

3

4

5

6

7                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
8

9     UNITED STATES OF AMERICA,                       Case No. FY

                             Plaintiff,               [PROPOSED] STIPULATED ORDER
10
                                                      FOR PERMANENT INJUNCTION AND
                     v.                               CIVIL PENALTY JUDGMENT
11
      HYPERBEARD, INC., a corporation, and
12
      ALEXANDER KOZACHENKO and
13    ANTONIO URIBE,
          individually and as officers of
14        HyperBeard, Inc.,

15                                   Defendants.

16

17          Plaintiff, the United States of America, acting upon notification and authorization to the
18   Attorney General by the Federal Trade Commission (“Commission”), filed its Complaint for

19   Civil Penalties, Permanent Injunction, and Other Equitable Relief (“Complaint”), in this matter,

20   pursuant to Sections 5(a)(1), 5(m)(1)(A), 13(b), 16(a)(1), and 19, of the Federal Trade

21   Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a)(1), 45(m)(1)(A), 53(b), 56(a)(1), and 57(b),

22   and Sections 1303(c) and 1306(d) of the Children’s Online Privacy Protection Act (“COPPA”),
                                               Page 1 of 19
                                                                             STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 2 of 22




1    15 U.S.C. §§ 6502(c) and 6505(d), and the Commission’s Children’s Online Privacy Protection

2    Rule (“COPPA Rule”), 16 C.F.R. Part 312. Defendants have waived service of the summons

3    and the Complaint. The parties have been represented by the attorneys whose names appear

     hereafter. Plaintiff and Defendants stipulate to the entry of this Stipulated Order for Permanent
4
     Injunction and Civil Penalty Judgment (“Order”) to resolve all matters in dispute in this action
5
     between them.
6
            THEREFORE, IT IS ORDERED as follows:
7
                                                 FINDINGS
8
            1.       This Court has jurisdiction over this matter.
9
            2.       The Complaint charges that Defendants violated COPPA and the FTC Act by
10
     failing to provide notice to parents of their information practices and failing to obtain verifiable
11   parental consent prior to allowing a third party to collect, use, or disclose personal information of

12   children on Defendants’ behalf.

13          3.       Defendants neither admit nor deny any of the allegations in the Complaint, except

14   as specifically stated in this Order. Only for purposes of this action, Defendants admit the facts

15   necessary to establish jurisdiction.

            4.       Defendants waive any claim that they may have under the Equal Access to Justice
16
     Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the date of this Order,
17
     and agree to bear their own costs and attorney fees.
18
            5.       Defendants and Plaintiff waive all rights to appeal or otherwise challenge or
19
     contest the validity of this Order.
20

21

22
                                                Page 2 of 19
                                                                               STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 3 of 22




1                                          DEFINITIONS

2         For the purpose of this Order, the following definitions apply:

3    A.   “Child” means an individual under the age of 13.

4    B.   “Collects” or “Collection” means the gathering of any Personal Information from a Child

          by any means, including but not limited to:
5
          1.     Requesting, prompting, or encouraging a Child to submit Personal Information
6
                 online;
7
          2.     Enabling a Child to make Personal Information publicly available in identifiable
8
                 form; or
9
          3.     Passive tracking of a Child online.
10
     C.   “Corporate Defendant” means HyperBeard, Inc. (“HyperBeard”), a corporation, and its
11
          successors and assigns.
12   D.   “Individual Defendants” means Alexander Kozachenko and Antonio Uribe.
13   E.   “Defendants” means the Individual Defendants and the Corporate Defendant,

14        individually, collectively, or in any combination.

15   F.   “Disclose” or “Disclosure” means, with respect to Personal Information:

16        1.     The Release of Personal Information Collected by an Operator from a Child in

17               identifiable form for any purpose, except where an Operator provides such

                 information to a person who provides Support for the Internal Operations of the
18
                 Website or Online Service; and
19
          2.     Making Personal Information Collected by an Operator from a Child publicly
20
                 available in identifiable form by any means, including but not limited to a public
21
                 posting through the Internet, or through a personal home page or screen posted on
22
                                             Page 3 of 19
                                                                            STIPULATED ORDER
          Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 4 of 22




1                     a website or online service; a pen pal service; an electronic mail service; a

2                     message board; or a chat room.

3    G.       “Internet” means collectively the myriad of computer and telecommunications facilities,

              including equipment and operating software, which comprise the interconnected world-
4
              wide network of networks that employ the Transmission Control Protocol/Internet
5
              Protocol, or any predecessor or successor protocols to such protocol, to communicate
6
              information of all kinds by wire, radio, or other methods of transmission.
7
     H.       “Obtaining Verifiable Parental Consent” means making any reasonable effort (taking
8
              into consideration available technology) to ensure that before Personal Information is
9
              Collected from a Child, a Parent of the Child:
10
              1.      Receives notice of the Operator’s Personal Information Collection, use, and
11                    disclosure practices; and
12            2.      Authorizes any Collection, use, and/or disclosure of the Personal Information.

13   I.       “Online Contact Information” means an e-mail address or any other substantially

14            similar identifier that permits direct contact with a person online, including but not

15            limited to, an instant messaging user identifier, a voice over internet protocol (VOIP)

16            identifier, or a video chat user identifier.

     J.       “Operator” means any person who operates a website located on the Internet or an
17
              online service and who Collects or maintains Personal Information from or about the
18
              users of or visitors to such website or online service, or on whose behalf such information
19
              is Collected or maintained, or offers products or services for sale through that website or
20
              online service, where such website or online service is operated for commercial purposes
21
              involving commerce among the several States or with 1 or more foreign nations; in any
22
                                                   Page 4 of 19
                                                                                STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 5 of 22




1         territory of the United States or in the District of Columbia, or between any such territory

2         and another such territory or any State or foreign nation; or between the District of

3         Columbia and any State, territory, or foreign nation. Personal Information is Collected or

          maintained on behalf of an Operator when:
4
          1.      It is Collected or maintained by an agent or service provider of the Operator; or
5
          2.      The Operator benefits by allowing another person to Collect Personal Information
6
          directly from users of such website or online service.
7
     K.   “Parent” includes a legal guardian.
8
     L.   “Person” means any individual, partnership, corporation, trust, estate, cooperative,
9
          association, or other entity.
10
     M.   “Personal Information” means individually identifiable information about an individual
11
          Collected online, including:
12        1.      A first and last name;
13        2.      A home or other physical address including street name and name of a city or

14                town;

15        3.      Online Contact Information;

16        4.      A screen or user name where it functions in the same manner as Online Contact

17                Information;

          5.      A telephone number;
18
          6.      A Social Security number;
19
          7.      A persistent identifier that can be used to recognize a user over time and across
20
                  different websites or online services. Such persistent identifier includes, but is not
21

22
                                              Page 5 of 19
                                                                            STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 6 of 22




1                  limited to, a customer number held in a cookie, an Internet Protocol (IP) address,

2                  a processor or device serial number, or unique device identifier;

3         8.       A photograph, video, or audio file where such file contains a Child’s image or

                   voice;
4
          9.       Geolocation information sufficient to identify street name and name of a city or
5
                   town; or
6
          10.      Information concerning the Child or the Parents of that Child that the Operator
7
                   Collects online from the Child and combines with an identifier described in this
8
                   definition.
9
     N.   “Release of Personal Information” means the sharing, selling, renting, or transfer of
10
          Personal Information to any Third Party.
11   O.   “Support for the Internal Operations of the Website or Online Service” means

12        1.       Those activities necessary to:

13              a. Maintain or analyze the functioning of the website or online service;

14              b. Perform network communications;

15              c. Authenticate users of, or personalize the content on, the website or online service;

16              d. Serve contextual advertising on the website or online service or cap the frequency

17                 of advertising;

                e. Protect the security or integrity of the user, website, or online service;
18
                f. Ensure legal or regulatory compliance; or
19
                g. Fulfill a request of a Child as permitted by § 312.5(c)(3) and (4) of COPPA;
20

21

22
                                                Page 6 of 19
                                                                              STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 7 of 22




1           2.        So long as the information Collected for these activities listed in 1(a) – (g) is not

2                     used or Disclosed to contact a specific individual, including through behavioral

3                     advertising, to amass a profile on a specific individual, or for any other purpose.

4    P.     “Third Party” means any Person who is not:

            1.    An Operator with respect to the Collection or maintenance of personal information
5
                      on the website or online service; or
6
            2.    A Person who provides Support for the Internal Operations of the Website or
7
                      Online Service and who does not use or Disclose information protected under this
8
                      part for any other purpose.
9
     Q.      “Website or Online Service Directed to Children” means a commercial website or
10
            online service, or portion thereof, that is targeted to Children.
11
                                                         ORDER
12               I.        INJUNCTION CONCERNING COLLECTION OF PERSONAL
13                                        INFORMATION FROM CHILDREN

14          IT IS ORDERED that Defendants and Defendants’ officers, agents, employees, and all

15   other Persons in active concert or participation with any of them, who receive actual notice of

16   this Order, whether acting directly or indirectly, in connection with being an Operator of any

17   Website or Online Service Directed to Children or of any website or online service with actual

     knowledge that it is Collecting or maintaining Personal Information from a Child, are hereby
18
     permanently restrained and enjoined from:
19
     A.     Failing to make reasonable efforts, taking into account available technology, to ensure
20
     that a Parent of a Child receives direct notice of Defendants’ practices with regard to the
21
     Collection, use, or Disclosure of Personal Information from Children, including notice of any
22
                                                    Page 7 of 19
                                                                                 STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 8 of 22




1    material change in the Collection, use, or Disclosure practices to which the Parent has previously

2    consented;

3    B.       Failing to post a prominent and clearly labeled link to an online notice of its information

     practices with regard to Children on the home or landing page or screen of its website or online
4
     service, and at each area of the website or online service where Personal Information is Collected
5
     from Children; and
6
     C.       Failing to Obtain Verifiable Parental Consent before any Collection, use, or Disclosure of
7
     Personal Information from Children, including consent to any material change in the Collection,
8
     use, or Disclosure practices to which the Parent has previously consented; and
9
     D.       Violating the Children’s Online Privacy Protection Rule, 16 C.F.R. Part 312 (attached as
10   Appendix A).
11          II.    INJUNCTION CONCERNING DELETION OF CHILDREN’S PERSONAL

12                                                     INFORMATION

13            IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

14   and all other Persons in active concert or participation with any of them, who receive actual

15   notice of this Order, are ordered to:

16   A. Refrain from Disclosing, using, or benefitting from Personal Information Collected from

          Children that Defendants obtained prior to entry of this Order; and
17
     B. Destroy such Personal Information in all forms in their possession, custody, or control within
18
          ten (10) days after entry of this Order.
19

20

21

22
                                                     Page 8 of 19
                                                                                STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 9 of 22




1                        III.    MONETARY JUDGMENT FOR CIVIL PENALTY

2            IT IS FURTHER ORDERED that:

3    A.      Judgment in the amount of four million dollars ($4,000,000) is entered in favor of

4    Plaintiff against Corporate Defendant and Individual Defendant Kozachenko, jointly and

     severally, as a civil penalty.
5
     B.      Corporate Defendant is ordered to pay to Plaintiff, by making payment to the Treasurer
6
     of the United States, one hundred and fifty thousand dollars ($150,000), which, as Corporate
7
     Defendant stipulates, its undersigned counsel holds in escrow for no purpose other than payment
8
     to Plaintiff. Such payment must be made within seven (7) days of entry of this Order by
9
     electronic fund transfer in accordance with instructions previously provided by a representative
10
     of Plaintiff. Upon such payment, the remainder of the judgment is suspended, subject to the
11   Subsections below.
12   C.      The Plaintiff’s agreement to the suspension of part of the judgment is expressly premised

13   upon the truthfulness, accuracy, and completeness of Defendants’ sworn financial statements and

14   related documents (collectively, “financial representations”) submitted to the Commission,

15   namely:

16           1. the Financial Statement of Individual Defendant Alexander Kozachenko signed on

     November 16, 2019, including the attachments; and
17
             2. the Financial Statement of Corporate Defendant HyperBeard, Inc. signed by Chief
18
     Executive Officer Alexander Kozachenko, on November 16, 2019, including the attachments.
19
     D.      The suspension of the judgment will be lifted as to Corporate Defendant and Defendant
20
     Kozachenko if, upon motion by the Plaintiff, the Court finds that Corporate Defendant or
21
     Defendant Kozachenko failed to disclose any material asset, materially misstated the value of
22
                                               Page 9 of 19
                                                                            STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 10 of 22




1    any asset, or made any other material misstatement or omission in the financial representations

2    identified above.

3    E.       If the suspension of the judgment is lifted, the judgment becomes immediately due as to

     Corporate Defendant and Defendant Kozachenko in the amount specified in Subsection A above
4
     (which the parties stipulate only for purposes of this Section represents the amount of civil
5
     penalty for the violations alleged in the Complaint), less any payment previously made pursuant
6
     to this Section, plus interest computed from the date of entry of this Order.
7
                             IV. ADDITIONAL MONETARY PROVISIONS
8
     IT IS FURTHER ORDERED that:
9
     A.       Defendants relinquish dominion and all legal and equitable right, title, and interest in all
10   assets transferred pursuant to this Order and may not seek the return of any assets.
11   B.       The facts alleged in the Complaint will be taken as true, without further proof, in any

12   subsequent civil litigation by or on behalf of the Commission, including in a proceeding to

13   enforce its rights to any payment or monetary judgment pursuant to this Order.

14   C.       Defendants acknowledge that their Taxpayer Identification Numbers, which Defendants

15   must submit to the Commission, may be used for collecting and reporting on any delinquent

     amount arising out of this Order, in accordance with 31 U.S.C. § 7701.
16
                                 V.      ORDER ACKNOWLEDGMENTS
17
              IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this
18
     Order:
19
     A.       Each Defendant, within 7 days of entry of this Order, must submit to the Commission an
20
     acknowledgment of receipt of this Order sworn under penalty of perjury.
21

22
                                                 Page 10 of 19
                                                                                STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 11 of 22




1    B.       For five (5) years after entry of this Order, the Individual Defendant for any business that

2    such Defendant, individually or collectively with any other Defendants, is the majority owner or

3    controls directly or indirectly, and the Corporate Defendant, must deliver a copy of this Order to:

     (1) all principals, officers, directors, managers and members; (2) all employees having
4
     managerial responsibilities relating to the Collection, retention, storage, or security of Personal
5
     Information, and all agents and representatives who participate in the operation of any of
6
     Defendants’ websites or online services; and (3) any business entity resulting from any change in
7
     structure as set forth in the Section titled Compliance Reporting. Delivery must occur within
8
     seven (7) days of entry of this Order for current personnel. To all others, delivery must occur
9
     before they assume their responsibilities.
10
     C.       From each individual or entity to which Defendants delivered a copy of this Order,
11   Defendants must obtain, within 30 days, a signed and dated acknowledgment of receipt of this

12   Order.

13                                 VI.     COMPLIANCE REPORTING

14            IT IS FURTHER ORDERED that Defendants make timely submissions to the

15   Commission:

     A.       One year after entry of this Order, each Defendant must submit a compliance report,
16
     sworn under penalty of perjury:
17
              1.     Each Defendant must: (a) identify the primary physical, postal, and email address
18
     and telephone number, as designated points of contact, which representatives of the Commission
19
     and Plaintiff may use to communicate with Defendants; (b) identify all of that Defendant’s
20
     businesses by all of their names, telephone numbers, and physical, postal, email, and Internet
21
     addresses; (c) describe the activities of each business, including the goods and services offered,
22
                                                  Page 11 of 19
                                                                               STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 12 of 22




1    the means of advertising, marketing, and sales, and the involvement of any other Defendant

2    (which Individual Defendant must describe if he knows or should know due to his own

3    involvement); (d) describe in detail whether and how that Defendant is in compliance with each

     Section of this Order; (e) provide a copy of each different version of any privacy notice posted
4
     on each website or online service operated by Defendants or sent to Parents of Children that
5
     register on each website or online service; (f) provide a statement setting forth in detail the
6
     methods used to Obtain Verifiable Parental Consent prior to any Collection, use, and/or
7
     Disclosure of Personal Information from Children; (g) provide a statement setting forth in detail
8
     the means provided for Parents to review the Personal Information Collected from their Children
9
     and to refuse to permit its further use or maintenance; and (h) provide a copy of each Order
10   Acknowledgment obtained pursuant to this Order, unless previously submitted to the
11   Commission.

12          2.      Additionally, the Individual Defendant must: (a) identify all telephone numbers

13   and all physical, postal, email, and Internet addresses, including all residences; (b) identify all

14   business activities, including any business for which such Defendant performs services whether

15   as an employee or otherwise and any entity in which such Defendant has any ownership interest;

     and (c) describe in detail such Defendant’s involvement in each such business, including title,
16
     role, responsibilities, participation, authority, control, and any ownership.
17
     B.     For ten (10) years after entry of this Order, each Defendant must submit a compliance
18
     notice, sworn under penalty of perjury, within fourteen (14) days of any change in the following:
19
            1.      Each Defendant must report any change in: (a) any designated point of contact;
20
     or (b) the structure of Corporate Defendant or any entity that Defendants have any ownership
21
     interest in or control directly or indirectly that may affect compliance obligations arising under
22
                                                Page 12 of 19
                                                                                STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 13 of 22




1    this Order, including: creation, merger, sale, or dissolution of the entity or any subsidiary,

2    Parent, or affiliate that engages in any acts or practices subject to this Order.

3            2.      Additionally, Individual Defendant must report any change in: (a) name,

     including aliases or fictitious name, or residence address; or (b) title or role in any business
4
     activity, including any business for which such Defendant performs services whether as an
5
     employee or otherwise and any entity in which such Defendant has any ownership interest, and
6
     identify the name, physical address, and any Internet address of the business or entity.
7
     C.      Each Defendant must submit to the Commission notice of the filing of any bankruptcy
8
     petition, insolvency proceeding, or similar proceeding by or against each Defendant within 14
9
     days of its filing.
10   D.      Any submission to the Commission required by this Order to be sworn under penalty of
11   perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by concluding: “I

12   declare under penalty of perjury under the laws of the United States of America that the

13   foregoing is true and correct. Executed on: _____” and supplying the date, signatory’s full

14   name, title (if applicable), and signature.

15   E.      Unless otherwise directed by a Commission representative in writing, all submissions to

     the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by overnight
16
     courier (not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau of
17
     Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,
18
     DC 20580. The subject line must begin: United States v. HyperBeard, Inc.
19
                                        VII.       RECORDKEEPING
20
             IT IS FURTHER ORDERED that Defendants must create certain records for ten (10)
21
     years after entry of the Order, and retain each such record for five (5) years. Specifically,
22
                                                   Page 13 of 19
                                                                                STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 14 of 22




1    Corporate Defendant and Individual Defendant for any business that such Defendant,

2    individually or collectively with any other Defendants, is a majority owner or controls directly or

3    indirectly, must create and retain the following records:

     A.     Accounting records showing the revenues from all goods or services sold;
4
     B.     All records necessary to demonstrate full compliance with each provision of this Order,
5
     including all submissions to the Commission;
6
     C.     Copies of all consumer complaints relating to Defendants’ Collection of Personal
7
     Information whether received directly or indirectly, such as through a Third Party, and any
8
     response; and
9
     D.     A copy of each materially different form, page, or screen created, maintained, or
10   otherwise provided by Defendants through which Defendants Collect Personal Information other
11   than solely a Persistent Identifier, and a copy of each materially different document containing

12   any representation regarding Defendants’ Collection, use, and Disclosure practices pertaining to

13   Personal Information.

14                               VIII. COMPLIANCE MONITORING

15          IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance

     with this Order:
16
     A.     Within 14 days of receipt of a written request from a representative of the Commission or
17
     Plaintiff, each Defendant must: submit additional compliance reports or other requested
18
     information, which must be sworn under penalty of perjury; appear for depositions; and produce
19
     documents for inspection and copying. The Commission and Plaintiff are also authorized to
20
     obtain discovery, without further leave of court, using any of the procedures prescribed by
21

22
                                               Page 14 of 19
                                                                             STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 15 of 22




1    Federal Rules of Civil Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45,

2    and 69.

3    B.        For matters concerning this Order, the Commission and Plaintiff are authorized to

     communicate directly with each Defendant. Defendants must permit representatives of the
4
     Commission and Plaintiff to interview any employee or other Person affiliated with any
5
     Defendant who has agreed to such an interview. The Person interviewed may have counsel
6
     present.
7
     C.        The Commission and Plaintiff may use all other lawful means, including posing, through
8
     its representatives, as consumers, suppliers, or other individuals or entities, to Defendants or any
9
     individual or entity affiliated with Defendants, without the necessity of identification or prior
10   notice. Nothing in this Order limits the Commission’s lawful use of compulsory process,
11   pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

12                               IX.    RETENTION OF JURISDICTION

13             IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for

14   purposes of construction, modification, and enforcement of this Order.

15
                                                                           ISTRIC
     SO ORDERED this 17 day of           June             , 2020.
                                                                      TES D      TC
16                                                                  TA
                                                                                                           O
                                                              S




                                                                                                            U
                                                             ED




                                                    ________________________________
                                                                                                             RT


17
                                                                     ANTEDJUDGE
                                                         UNIT




                                                    UNITED STATES DISTRICT
                                                                           GR
                                                                                                                   R NIA


18
                                                         NO




19                                                                                                     t Corley
                                                                                          n e S c ot
                                                                                                                  FO




                                                                                 cqueli
                                                                    J u d ge J a
                                                           RT




                                                                                                              LI




20
                                                                  ER
                                                              H




                                                                                                            A




                                                                       N                                     C
21                                                                                       F
                                                                           D IS T IC T O
                                                                                 R
22
                                                Page 15 of 19
                                                                                      STIPULATED ORDER
     Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 16 of 22




1
     SO STIPULATED AND AGREED:
2
     FOR PLAINTIFF UNITED STATES OF AMERICA:
3
     JOSEPH H. HUNT
4    Assistant Attorney General
     Civil Division
5
     ETHAN P. DAVIS
6    Deputy Assistant Attorney General
     Civil Division
7    GUSTAV W. EYLER
     Director
8    Consumer Protection Branch

9    ANDREW E. CLARK
     Assistant Director
10   Consumer Protection Branch
                       Digitally signed by Danielle
                       Serbin
11   Danielle Serbin   Date: 2020.06.03 16:41:25
     ______________________________
                       -04'00'


12   DANIELLE SERBIN
     Trial Attorney
     Consumer Protection Branch
13
     U.S. Department of Justice
     P.O. Box 386
14   Washington, DC 20044
     Tel: (202) 514-8742
15   Fax: (202) 514-8742
     Email: danielle.e.serbin@usdoj.gov
16   California SBN 294369

17

18

19

20

21

22
                                                      Page 16 of 19
                                                                      STIPULATED ORDER
      Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 17 of 22




1    FOR THE FEDERAL TRADE COMMISSION:

2
     MANEESHA Digitally      signed by
                     MANEESHA MITHAL
                     Date: 2020.06.01
     MITHAL
     ______________________
                     16:51:31 -04'00'
3
     MANEESHA MITHAL
     Associate Director
4
     Division of Privacy and Identity Protection
5
     LAWRENCE Digitally      signed by
                     LAWRENCE EICHORN
                     Date: 2020.06.01
6    EICHORN
     ______________________
                     16:00:53 -04'00'

     MARK EICHORN
7    Assistant Director
     Division of Privacy and Identity Protection
8
                     Digitally signed by
     GORANA          GORANA NESKOVIC
9    NESKOVIC Date:         2020.06.01
     ______________________
                     15:45:39 -04'00'

     GORANA NESKOVIC
10
     Attorney
     Division of Privacy and Identity Protection
11   Federal Trade Commission
     600 Pennsylvania Avenue NW
12   Mail Stop CC-8232
     Washington, DC 20580
13   (202) 326-2322
     GNeskovic@ftc.gov
14                   Digitally signed by
     PEDER           PEDER MAGEE
                     Date: 2020.06.01
15   MAGEE
     ______________________
                     16:27:00 -04'00'

     PEDER MAGEE
16   Attorney
     Division of Privacy and Identity Protection
     Federal Trade Commission
17
     600 Pennsylvania Avenue NW
     Mail Stop CC-8232
18   Washington, DC 20580
     (202) 326-3538
19   PMagee@ftc.gov

20

21

22
                                              Page 17 of 19
                                                              STIPULATED ORDER
Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 18 of 22
Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 19 of 22




                                              
Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 20 of 22
Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 21 of 22
Case 3:20-cv-03683-JSC Document 15 Filed 06/17/20 Page 22 of 22
